Citation Nr: 0735300	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO. 03-03 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for shell fragment wounds 
of both ankles. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to 
April 1972. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered by the Huntington, 
West Virginia, Department of Veterans Affairs (VA) Regional 
Office (RO). 

A personal hearing was held before the undersigned Veterans' 
Law Judge (VLJ), sitting in Huntington, West Virginia, in 
December 2004. A transcript of that hearing is of record and 
associated with the veteran's claims file. 

The Board remanded the instant claim in February 2005 for 
further development. 

This case is now ready for appellate review. 


FINDINGS OF FACT

1. The veteran served in combat. 

2. As a result of a shell fragment wounds sustained in combat 
action, the veteran does not have a disability of the right 
or left ankle. 


CONCLUSION OF LAW

The criteria for a grant of service connection for a 
bilateral ankle disorder are not met. 38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claims have been fully developed 
in accordance with the law. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).

The law provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits; advise 
the claimant of the allocation of responsibility for 
obtaining such evidence; and that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit under a law 
administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
The law specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain. 

This advice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). The veteran was so apprised by letter dated 
in May 2001

The law also provides that the assistance provided by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary, as further defined by statute, to make a decision 
on the claim. 38 U.S.C.A. § 5103A. The veteran was afforded 
appropriate VA medical examinations in March 2003 and in 
November 2005. 

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim. 38 U.S.C.A.§ 5103A 
(a),(b) and (c). In particular, VA obtained treatment records 
alluded to by the veteran, as is detailed below. 

In Dingess v. Nicholson, 19 Vet. app. 473 (2006), it was held 
that VA must also provide notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted. Although the RO did not 
advise the claimant of such information, because the claim of 
service connection is being denied, the questions of an 
appropriately assigned evaluation and the effective date for 
a grant of service connection are not relevant. 

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case. Given the extensive development 
undertaken by the RO and the fact that the veteran has 
pointed to no other evidence which has not been obtained, the 
Board finds that the record is ready for appellate review. 


The Merits of the Claim

The veteran contends that he has shell fragment wounds of 
both ankles as a result of service. Having carefully reviewed 
the evidence in light of the veteran's contentions and the 
applicable law, the Board will deny the benefit. 

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service. 38 U.S.C.A. § 1110. 
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service. Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. App. 
542 (1992).

As a preliminary matter, the veteran's DD 214 reveals that he 
has been decorated with a Combat Infantryman's Badge. As 
such, the applicability of 38 U.S.C.A. § 1154(b) which 
indicates that in the case of veterans of combat, VA shall 
accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent, with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary. 

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder. See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996). Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service. A veteran must still 
generally establish his claim by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events. See Gregory v. Brown, 8 
Vet. App. 563, 567 (1996). 

The record indicates that the veteran sustained fragment 
wounds to the right thigh. The veteran was subsequently 
granted service connection for a shell fragment wound of the 
right posterior calf. 

While under 38 U.S.C.A § 1154(b), the combat veteran's 
account of in-service events is presumed credible, without 
regard to service medical records, the notation of a right 
thigh wound sustained in combat action, and the absence of 
any mention of a bilateral ankle disorder, bears upon the 
question of what information is presented to competent 
medical examiners as to that prong of the Cuevas inquiry of a 
resulting disability.

While the evidence indicates that the veteran has a bilateral 
ankle disorder characterized as arthritis and pain, the 
preponderance of the competent medical evidence indicates 
that the disorder is not related to claimed combat trauma, 
but to obesity. 

An April 1999 radiographic examination detected no acute 
osseous or articular abnormality of either ankle. While there 
were noted cystic densities of the medial and lateral 
malleoli of the right tibia which the examiner noted 
"could" be sequelae of prior trauma, the examiner did not 
attribute the abnormality to any in-service event. 

The veteran was afforded a VA medical examination in March 
2003. After a review of the evidence and clinical studies, 
the examiner found "no indications of shell fragments left 
in either ankle," and "the complaints of the ankle injuries 
are deemed to be non-service-connected." 

The veteran was afforded an additional VA examination in 
January 2006, and the examiner specifically reviewed the 
veteran's claims folder. Shipwash v. Brown, 8 Vet.App. 218, 
222 (1995); Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder). 

The examiner specifically found that while the veteran had a 
right posterior calf scar (for which service connection is in 
effect), the veteran also had tarsal tunnel syndrome. 
Significantly, the examiner found that it was less likely 
than not that the veteran's ankle problems were related to 
such shrapnel injuries, and that it was as least as likely as 
not that the veteran's ankle conditions were related to his 
employment and to his obesity.


While the veteran contends that he has a bilateral ankle 
disorder related to the presumed in-service events, his 
opinion does not constitute medical evidence of such a nexus. 
By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a).

It is well-established that  laypersons, such as the 
appellant, are not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion is entitled to no weight. Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995);  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

Because there is no competent medical evidence indicating 
that the veteran has a disability of the left or right ankle 
resulting from the presumed in-service combat trauma, the 
preponderance of the evidence is against the claim and the 
appeal is denied.

ORDER

Service connection for shell fragment wounds of both ankles 
is denied	.





____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


